            Case 1:17-cr-00169-JGK Document 282
                                            281 Filed 08/31/21
                                                      08/26/21 Page 1 of 2




125 Park Avenue, 7th Floor
New York, NY 10017                                                                      Henry E. Mazurek
Telephone (212) 655-3500                                                                          Partner
                                                                                     Direct (212) 655-3594
Facsimile (212) 655-3535                                                               Fax (212) 655-3535
                                                                                          hem@msf-law.com


                                             August 26, 2021
  Via ECF
                                        Sentencing adjourned to December 2, 2021, at
  Hon. John G. Koeltl                   4:30 p.m. SO ORDERED.
  United States District Court
  Southern District of New York         New York, NY              /s/ John G. Koeltl
  500 Pearl Street                      August 31, 2021           John G. Koeltl, U.S.D.J
  New York, New York 10007
                 Re:         United States v. Shivanand Maharaj, No. 17 Cr. 169 (JGK)
  Dear Judge Koeltl:
         We write on behalf of defendant Shivanand Maharaj respectfully to request an
  adjournment of his sentencing hearing, which is currently scheduled for Thursday, September
  24, 2021. 1 We request that his sentencing date be adjourned for approximately 60 days to a date
  convenient to the Court.

          Last time we requested an adjournment of Mr. Maharaj’s sentencing hearing, we
  informed the Court of Mr. Maharaj’s family’s efforts to travel to the United States to attend his
  sentencing hearing. As the Court likely recalls, Mr. Maharaj’s family, include his father and
  aunt, attended each day of their son and nephew’s trial. As we previously reported, these
  relatives reside in Trinidad and Tobago. This Caribbean nation has been slow to obtain COVID-
  19 vaccines, but recent reports indicate a large number of Pfizer-BioNtech vaccines being
  donated by the United States this month. See Danica Coto, “US to deliver nearly 837K Pfizer
  vaccines to Caribbean,” Associated Press, August 11, 2021 (U.S. announced on August 11, 2021
  that Trinidad will receive over 305,000 doses of Pfizer vaccine in coming weeks). Indeed, Mr.
  Maharaj’s father just received his first shot of the Pfizer vaccine and his aunt now has an
  appointment to receive her first dose in September.



  1
    By email, dated June 17, 2021, I informed the Court’s deputy that prior to the Court’s
  scheduling of the September 24, 2021 sentencing date, I had travel commitments out of the
  country. My pre-booked travel is during the dates of September 22, 2021 to September 29, 2021.
  Therefore, if the Court denies this adjournment motion, which is made for alternative reasons
  stated infra, we still respectfully request a change of date outside the time of my scheduled
  international travel. The government has informed me that it has no objection to this more
  limited request.
         Case 1:17-cr-00169-JGK Document 282
                                         281 Filed 08/31/21
                                                   08/26/21 Page 2 of 2


                                                                                Hon. John G. Koeltl
                                                                                  August 26, 2021
                                                                                        Page 2 of 2

        Given that these closest family members are soon able to travel with much reduced health
risks to them due to the vaccines, we believe that another extension of approximately 60 days
will ensure less risk to them for travel to New York to attend the most important hearing for
Shiva, their son and nephew. As we previously stated, not only is their presence desired at Mr.
Maharaj’s sentencing hearing itself, but as importantly, he relies on their support and comfort to
meet the personal challenges that this final judgment will inevitably bring.

         Moreover, the COVID-19 public health risks recently have spiked in New York due to
the “delta variant.” As a result of this newest developing risk from the pandemic, this Court,
through Standing Administrative Order 21-MC-00164 (LTS) (Aug. 6, 2021), added new
restrictions to unvaccinated visitors to the Courthouse. These include an express prohibition for
unvaccinated (or not fully vaccinated) persons who do not comply with the Court’s travel
protocols. See A.O., 21-MC-00164 (LTS), at 2 (adding onerous testing and quarantine
requirements for international travelers who are not fully vaccinated). These obstacles to
courthouse visitation will not be applicable to Mr. Maharaj’s family if the Court were to grant
this adjournment request because they should be fully vaccinated by the end of October.

         With all due respect, Mr. Maharaj’s family should not have to weigh substantial public
health risks against feelings of family responsibility to be present for their loved one at the time
of his greatest need. Based on recent filings in other cases in this district, the government
continues to consent to adjournments in other criminal matters to allow for the reduction in risks
to litigants and their loved ones. We respectfully seek the same courtesy to Mr. Maharaj and his
family.

        We have conferred with Assistant United States Attorney Matthew Podolsky concerning
this request and, on behalf of the government, he has indicated the government objects to any
further adjournments of sentencing.

                                              Respectfully yours,


                                              Henry E. Mazurek
                                              Counsel for Defendant Maharaj

cc:    Counsel for the Government (by ECF)
